ON APPLICATION FOR REHEARING
Decided July 2, 1937
By THE COURT
Submitted on application for rehearing. Much of the application is directed to that *177part oí the opinion wherein the court held that it appeared that the mortgage in cuestión was a purchase money mortgage. Counsel for appellant is correct in its insistence that this court had no right to consider the testimony first adduced in the Common Pleas Court. We know oí no procedural authority which would permit the first reviewing court to take the additional testimony nor that would enable us to consider it on review. However, an examination of our decision will disclose that independent of the consideration of this testimony, we held that the trial court was correct in sustaining plaintiffs action in replevin.
We have set out the reasons for our conclusion in our original opinion, and are satisfied that they are supported on the proper record. The application for rehearing will be denied.
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.